Moore, J.
(dissenting). I cannot agree with the opinion written by Justice Long. In addition to the *176statement of facts contained in his opinion, it ought to be said the fish-house is not near the freight depot or platform. The fish-chute was built in two sections. The section nearest the platform of the fish-house was removable, so that a team could be driven between the platform of the fish-house and the permanent portion of the chute. There was a short toe door to reach from the solid portion of the chute to the floor of the car which was to be loaded. It is very clear, from the testimony, there was nothing in the way of making the toe door longer, and the solid portion of the chute shorter, so as to insure the safety of the railway employés when they were dischai’ging the duties incident to their employment. If the safety of the men had been given as much consideration as was given' to the convenience of those who wanted to reach the platform of the fish-house with teams, the chute would have been built upon different lines. The case is clearly within the principles laid down in Sweet v. Railroad Co., 87 Mich. 559. It is suggested that this case was not followed by the later cases in this court, and that they justify the opinion written by Justice Long. I do not so read the cases. In the case of Pennington v. Railway Co., 90 Mich. 505, it was held there was a fatal variance between the declaration and the proofs. The opinion shows:
“ The deceased was familiar with all the surroundings. He knew that the train was in motion; that, if it did not stop, he must strike this post, which was less than 20 feet distant. '* * * There is no evidence nor claim that the rules of the defendant required the deceased to descend from the cars when in motion in this dangerous place.”
The case is easily distinguishable from the case of Benage v. Railway Co., 102 Mich. 72. In that case deceased was riding in a confessedly unsafe place, in violation of the rules of the company, and when a safe place had been provided for him. The court said that, as a matter of law, under such circumstances the deceased was guilty of contributory negligence. Nor is the case of *177Manning v. Railway Co., 105 Mich. 260, controlling. It was claimed the deceased was killed by striking a tree near the track. It appears by the opinion that “there was an utter lack of evidence in the case to show that the deceased came to his death in the manner set out in the declaration.” It also appeared that :
“The road ran through a piece of woods. It was in process of construction, and not yet finished. The deceased was 24 years of age, and accustomed to work at that kind of work. The trees were along the track on either side, and in plain view. The tree in question was plainly visible. The deceased, when he entered the employ of the defendant, knew that he was to work upon a construction train, and could see at a glance that the road was not finished, and that trees bordered it on either side. As a general rule, it is the duty of a railway company to furnish its employés a safe place to work while operating its trains; yet the rule must be considered with some qualifications when a new road is being built. The employé cannot complain of the imperfect condition of a road he is employed to assist in making perfect. He must take the risks naturally incident to such employment. He assumes greater risks upon such a road than upon a completed one, where he might expect that the track was clear and all obstructions removed.”
In the case at bar the plaintiff was in the discharge of the duties incident to his employment. He was performing them in the usual way they are performed when operating cars upon the main line. The accident occurred upon the permanent track of an old road. The plaintiff claimed, and the jury found, that he knew nothing of the existence of this dangerous structure, either from observation or from having been warned of its existence. The testimony of the plaintiff brought the case within the general rule of a safe place in which to work. The judge carefully laid down the rules of law which should govern the case. I think the judgment should be affirmed.
Montgomery, J. I think the question of assumed risk a proper one for the jury.